Citation Nr: 0014856	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-00 438	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from March 1980 to October 
1980.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  The veteran's service-connected mental disability, which 
is characterized as depression, agoraphobia and panic 
disorder, is evaluated as 100 percent disabling.

2.  The veteran's service-connected mental disability 
prevents her from caring for her daily personal needs and 
renders her unable to protect herself from the hazards of 
daily living.


CONCLUSION OF LAW

The evidence satisfies the criteria for entitlement to 
special monthly compensation based on the need for regular 
aid and attendance.  38 U.S.C.A. § 1114 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.350, 3.352 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that her service-connected mental 
disability renders her sufficiently helpless as to require 
the aid and attendance of another person.  She asserts that 
she is paralyzed emotionally and has anxiety and agoraphobia, 
which hinder her from leaving the home and interacting with 
other individuals.  Allegedly, for seven years, she has been 
paying individuals to come to her home and help her with 
daily living needs, including cleaning, yard work, upkeep on 
her home, and activities that require organization or her 
presence outside the home. 

Increased compensation is payable to a veteran in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(r) (West 1991 
& Supp. 1999); 38 C.F.R. 
§ 3.350(h) (1999).  The following factors will be accorded 
consideration in determining that need: inability of veteran 
to dress or undress herself, or to keep herself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
veteran to feed herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to her 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the veteran 
remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the veteran's condition is such as would 
require her to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. 
§ 3.352 (1999).

Special monthly compensation is also payable pursuant to 
38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), where the 
veteran has a single service-connected disability rated as 
100 percent disabling, and (1) has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout her lifetime.

In this case, the veteran is currently evaluated 100 percent 
disabled due to a service-connected mental disability 
characterized as depression, agoraphobia and panic disorder.  
VA and private outpatient treatment records and 
hospitalization reports dated from 1989 reflect that the 
veteran has been hospitalized and receives regular, extensive 
treatment for her service-connected mental disability.  As of 
January 1998, when she underwent her most recent VA 
examination, she was seeing a psychiatrist and 
psychotherapist and participating in an art therapy program 
on a regular basis and taking multiple medications for her 
disability.   

In support of her claim for special monthly compensation, the 
veteran has submitted letters from Dale Huddle, a security 
specialist/psychological technician working for the State of 
Nebraska, and Margaret Charlton, Ph.D., a private 
psychologist.  The first letter, which was received in May 
1997, reflects that Mr. Huddle works with individuals who 
have been diagnosed with mental disorders, such as depression 
and PTSD.  It also reflects that the veteran has hired Mr. 
Huddle for part-time work since 1996.  This work includes 15 
to 20 hours weekly of preventive maintenance, upkeep of the 
home and snow removal.  

The second letter, which was also received in May 1997, 
reflects that Dr. Charlton has provided the veteran with 
individual psychotherapy for depression and anxiety for five 
years.  According to Dr. Charlton, the veteran has made some 
progress in controlling her anxiety and depression and is 
more able to engage in activities of daily living.  However, 
the veteran still needs to hire individuals to help with 
house cleaning and yard work.  In her letter, Dr. Charlton 
explains that the veteran's psychological condition 
interferes with her ability to organize and follow through 
with tasks.  When she is assisted, however, she is able to 
work with the assistants and accomplish the tasks.  Dr. 
Charlton further explains that yard work poses an additional 
problem for the veteran due to the veteran's self-
consciousness about being out in the public where her 
neighbors can observe her.  

The veteran underwent a VA examination in January 1998, prior 
to which a VA examiner reviewed the veteran's claims file, 
including all medical records.  During this examination, the 
veteran reported that she was living with her 12-year-old 
daughter, was having significant difficulty organizing and 
accomplishing tasks, and had constant thoughts about wanting 
to harm herself.  The VA examiner noted that the veteran 
followed the examiner down the hall from behind, was 
extremely anxious and hyperventilating when they entered the 
examination room, and gripped the arms of the chairs and 
appeared frightened.  He also noted that the veteran was very 
depressed, avoided eye contact, spoke in monotone, had an 
extremely bland affect, appeared tired or exhausted, had hair 
that appeared to need shampooing, and had difficulty 
recalling specific dates, times and places of past 
hospitalizations and treatment.  

The VA examiner indicated that the veteran was oriented to 
time, place and person, had organized and coherent thoughts, 
good recall and judgment and above average intellectual 
ability.  He also indicated that she admitted to being 
suicidal and wanting to hurt herself, but alleged that she 
had this impulse under control.  He recorded that she had 
numerous healed laceration scars on her left arm, none of 
which appeared to be acute or recent.  He reiterated that she 
appeared anxious and very stressed by her symptoms and 
paralyzed by her agoraphobia.  Physically, the VA examiner 
noted no abnormalities.  

The VA examiner diagnosed severe major depression, recurrent, 
without psychosis; severe panic disorder with moderately 
severe agoraphobia secondary to post-traumatic stress 
disorder associated with sexual assault while on active duty; 
and probable borderline personality disorder.  He concluded 
that the veteran was unable to tolerate being in open places, 
and that because of her emotional problems, was also unable 
to care for her basic needs in a responsive manner such as 
shopping, doing the laundry, caring for her daughter and 
maintaining the house and the yard.  He assigned the veteran 
a Global Assessment of Functioning score of 30 to 40 and 
indicated that this score represented serious symptoms 
"including neglecting her family, inability to maintain her 
environment, take care of her personal hygiene, keep 
appointments, or attend to the daily functioning of her 
household, in addition, her constant danger of her physically 
hurting herself by lacerating herself or committing 
suicide."  

The VA examiner noted that the veteran did not need an 
attendant to aid her in getting to the appointment, but 
explained that she had canceled multiple appointments in the 
past.  He noted that the veteran was not bedridden, was able 
to ambulate, had no physical limitation or visual impairment 
and was competent to manage her own funds.  Despite these 
findings, he concluded that the veteran's daily activities 
were very limited because of her psychological impairment, 
and that she clearly had a "pathological psychological 
problem and her ability to live independently without 
assistance is impaired."  

Having reviewed the record in its entirety, the Board finds 
that the evidence supports the veteran's claim for special 
monthly compensation.  The veteran's service-connected mental 
disability has been shown to cause severe impairment.  
According to the VA examiner who evaluated the veteran most 
recently, in January 1998, the veteran's mental disability is 
so severe it impairs her ability to live independently 
without assistance, prevents her from caring for her daily 
personal needs and renders her unable to protect herself from 
the hazards of daily living.  In light of the VA examiner's 
opinion in this regard, the Board finds that the evidence, 
specifically, the January 1998 report of VA examination, 
satisfies the criteria for establishing entitlement to 
special monthly compensation based on the need for regular 
aid and attendance.  Therefore, the veteran's claim for this 
benefit must be granted.



ORDER

Special monthly compensation based on the need for regular 
aid and attendance is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.


REMAND

In March 1997, the RO denied the veteran's claim of 
entitlement to an effective date prior to December 10, 1990, 
for the assignment of a 100 percent evaluation for a mental 
disability.  In June 1997, the RO received a letter from the 
veteran disagreeing with the RO's March 1997 determination.  
To date, the RO has not issued a statement of the case in 
response to the veteran's letter.  

The failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(1999); see also Manlincon v. West, 12 Vet.App. 238, 240 
(1999); Archbold v. Brown, 9 Vet.App. 124, 130 (1996).  The 
purpose of the Remand is to give the RO an opportunity to 
cure this defect.  Thereafter, the RO should return the 
claim's file to the Board only if the veteran perfects his 
appeal in a timely manner.  See Smallwood v. Brown, 10 
Vet.App. 93, 97 (1997); see also In re Fee Agreement of Cox, 
10 Vet.App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a statement of the 
case and a substantive appeal, the Board is not required, and 
in fact, has no authority, to decide the claim).  

To ensure that the veteran is afforded due process of law, 
this case is REMANDED to the RO for the following 
development:

The RO should furnish the veteran and her 
representative a statement of the case 
addressing the issue of entitlement to an 
effective date prior to December 10, 
1990, for the assignment of a 100 percent 
evaluation for a mental disability and 
afford them an opportunity to perfect an 
appeal of the RO's denial of this issue 
by submitting a substantive appeal in 
response thereto.  The RO should advise 
the veteran that the claims file will not 
be returned to the Board for appellate 
consideration of this issue following the 
issuance of the statement of the case 
unless she perfects her appeal.

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the veteran's 
earlier effective date claim.  The veteran is free to perfect 
her appeal and to submit any additional evidence she wishes 
to have considered in connection with this appeal.  However, 
she is not obligated to act unless otherwise notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



